Citation Nr: 1424401	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death, to include prostate cancer as a result of exposure to ionizing radiation. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1981 to May 1984.  He died in May 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied service connection for prostate cancer and denied service connection for the Veteran's cause of death.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that her husband's prostate cancer was caused by his exposure to radiation in service while he was stationed in Germany.  In support of her assertion, the appellant submitted a November 2009 assessment from a VA physician, who noted that the Veteran worked in Germany at a nuclear plant while he was on active duty.  The physician stated that the Veteran's prostate cancer occurred at a younger age than usual and had a rare pathology due to neuroendocrine features.  He opined that toxic exposure could be a reason for this atypical presentation.  

In addition, in an August 2011 statement, the appellant appears to argue that service connection for the cause of the Veteran's death is warranted because the Veteran's service-connected back disability played a role in his death.

In May 2012, the appellant's representative submitted a July 2009 article titled "United States Removes Nuclear Weapons From German Base, Documents Indicate."  The appellant also submitted a statement in May 2012 in which she reported that the Veteran's duty had been to safeguard the missile sites of the U.S. Army during the Cold War, and that due to poor personnel he had to stay in contaminated areas for longer periods of time and, as a result, he suffered more severe symptoms than other soldiers.     

Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; or service at certain gaseous diffusion plants before February 1, 1992 and certain service on Amchitka Island, Alaska, before January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  There is no indication that the Veteran had the types of in-service exposure to ionizing radiation listed above and prostate cancer is not among the disabilities for which presumptive service connection under 38 C.F.R. § 3.309(d) is available.

The second way to establish service connection for a disease attributable to radiation exposure is under 38 C.F.R. § 3.311.  According to this regulation, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as resulting from exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" includes prostate cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Service connection in radiation cases can also be established directly by showing that the disease was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes that there is no indication in the claims file that all necessary development of the appellant's claim pursuant to 38 C.F.R § 3.111 has been undertaken.  The Board observes that the Veteran's prostate cancer is a radiogenic disease under 38 C.F.R. § 3.311(b)(2) and that it does not appear to have been properly developed, to include obtaining a dose estimate pursuant to the provisions of 38 C.F.R. § 3.311(a).  Therefore, any such necessary development should be undertaken on remand.

The RO should also obtain any outstanding VA treatment records, as well as obtain the Veteran's disability records from the Social Security Administration (SSA).  The claims file reflects that the Veteran was in receipt of SSA disability benefits, and while an initial request to SSA was made in April 2010, there is no documented response from SSA.  If the Veteran's SSA disability records are unavailable, the RO must issue a formal finding documenting their unavailability. 

As to the issue of entitlement to DIC, the Board finds that it is inextricably intertwined with the issue of entitlement to service connection for cause of death.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, on remand, the RO should first adjudicate the issue of service connection for cause of death before adjudicating the DIC claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  

2.  Contact the SSA and request copies of all decisions related to the Veteran's disability benefits determination, as well as copies of all supporting documentation considered in such determination.  If the SSA disability records are unavailable and further attempts to retrieve them would be futile, issue a formal finding of such and notify the appellant and her representative.    

3.  The RO should develop the appellant's claims as necessary in accordance with the provisions of 38 C.F.R. § 3.311, to include referring the case to the Under Secretary for Health for the preparation of a dose estimate, to the extent feasible based on available methodologies, as well as any other action deemed appropriate under 38 C.F.R. § 3.311.  The RO should document all actions that are taken and any determinations that are made.

4.  Then the case should be reviewed, any additional development should be accomplished as may become indicated, and both claims on appeal should be readjudicated.  If any benefit sought remains denied, issue a supplemental statement of the case to the appellant and her representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

